Citation Nr: 1114544	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  04-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to December 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a low back disability.  The Veteran testified before the Board in May 2006.  The Board remanded the claim for service connection for a low back disability in August 2006.  

In a July 2008 decision, the Board denied the Veteran's claim for service connection for a low back disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  A December 2008 Order of the Court granted the Appellee's Motion for Remand and remanded the claim for readjudication in accordance with the Appellee's Motion for Remand.  The Board remanded this claim in May 2010 in compliance with the December 2008 Order of the Court.    

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).    

Service medical records are negative for any complaints or treatment for a low back disability.  However, the Veteran alleges that he sustained a low back injury when he fell while carrying a machine gun and running uphill during training in service.  He contends that the machine gun fell on him as he fell down the hill.  

Post-service VA and private medical records show that the Veteran received intermittent treatment for degenerative changes and disc disease throughout the lumbar spine and low back pain with sciatic-like symptoms.  In a July 2003 statement, the Veteran's private treating physician noted that the Veteran had reported several falls and accidents during service in 1961.  The physician opined that in-service history might have contributed to the Veteran's chronic lumbar condition.  

The Board therefore remanded the claim for service connection for a low back disability in May 2010 for a VA examination and opinion to determine whether the Veteran's low back disability was related to his period of active service, specifically his reported fall down a hill in service when a machine gun fell on him.  The examiner was instructed to consider the Veteran's lay statements regarding his in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

On VA examination in October 2010, the examiner found that the Veteran's status post L5-S1 discectomy with residual lumbar radiculitis was less likely than not caused by or a result of service because there was no documentation regarding back pain during service.  The examiner also noted no continuity of care regarding back pain since the Veteran's discharge from service until his work injury in the 1990s.  The lack of an opinion addressing and considering the Veteran's lay statements regarding his in-service low back injury, and relying only upon the lack of documentation of an inservice injury, renders the October 2010 VA opinion inadequate and does not provide the complete opinion requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's low back disability is related to his period of service, the Board finds that a remand for an additional opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum to the October 2010 VA examination report to determine whether there is any relationship between any current low back disability and the Veteran's period of active service.  The examiner (preferably the original examiner) should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability is etiologically related to any incidents of the Veteran's period of active service, including consideration of his lay testimony of a fall down a hill during training where his machine gun fell on him.  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In rendering the opinion, the examiner must specifically comment on the Veteran's lay statements regarding his fall down a hill during training in service where his machine gun fell on him and his assertion of continuity of symptomatology since service.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  The examiner should review the claims file and the examination report should note that review.  The need for further clinical examination or testing of the Veteran is left to the discretion of the reviewing examiner.  
 
2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.
 
The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



